Citation Nr: 0027978	
Decision Date: 10/23/00    Archive Date: 11/01/00

DOCKET NO.  95-28 981A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.

2.  Entitlement to an initial compensable rating for 
bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Kenneth B. Mason, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active air service from December 1956 to 
December 1960, and from October 1961 to August 1962.

This matter originally came to the Board of Veterans' Appeals 
(Board) from an August 1994 rating decision of the Department 
of Veterans Affairs (VA) St. Petersburg, Florida Regional 
Office (RO) which denied service connection for right ear 
hearing loss, granted service connection for left ear hearing 
loss and assigned an initial noncompensable rating thereto, 
and found that new and material evidence had not been 
submitted to reopen a previously denied claim of service 
connection for a low back disability.  

The veteran duly appealed the RO's August 1994 rating 
decision to the Board.  In an April 29, 1997 decision, the 
Board granted service connection for right ear hearing loss 
and upheld the RO's determination that new and material 
evidence had not been submitted to reopen the claim of 
service connection for a low back disability.  In addition, 
the Board determined that in light of the grant of service 
connection for right ear hearing loss, the remaining issue on 
appeal should no longer be entitlement to a compensable 
rating for service-connected hearing loss of the left ear, 
but rather entitlement to an initial compensable rating for 
service-connected bilateral hearing loss.  Because the 
diagnostic criteria for the evaluation of service-connected 
bilateral hearing loss required a review of hearing loss as 
shown in both ears, which had not been accomplished by the 
RO, the Board remanded the issue to the RO for proper 
evaluation and assignment of a disability rating.

While the issue of entitlement to an initial compensable 
rating for bilateral hearing loss was in remand status, the 
veteran appealed the remaining portion of the Board's April 
1997 decision regarding new and material evidence to reopen 
the claim of service connection for a low back disability to 
the U.S. Court of Appeals for Veterans Claims (Court).  In 
February 1999, the parties filed a joint motion to vacate the 
Board's April 1997 decision on the new and material issue and 
remand the matter for readjudication in light of a recent 
change in the law concerning such claims as enunciated by the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  By Order entered February 12, 1999, the Court vacated 
the portion of the Board's April 1997 decision on the issue 
of whether new and material evidence had been submitted to 
reopen a claim of service connection for a low back 
disability, and remanded the matter for readjudication.  
Copies of the February 1999 Joint Motion and the Court's 
order have been associated with the record.  

In September 1999, the veteran's attorney, on behalf of the 
veteran, requested a personal hearing before a Member of the 
Board at the RO.  In February 2000, the Board remanded the 
matter to afford the veteran the opportunity to appear at a 
travel Board hearing in conformance with his request.  In May 
2000, the veteran testified at a Board hearing at the RO.  

At the hearing, the veteran's attorney raised a claim of 
entitlement to a total rating based on individual 
unemployability due to service-connected disability.  He also 
alleged that a May 1977 decision was clearly and unmistakably 
erroneous in failing to grant service connection for a low 
back disability.  It is noted that the issue of clear and 
unmistakable error was previously raised in a February 21, 
1997 Informal Hearing Presentation by the veteran's former 
representative.  These matters have not yet been adjudicated 
and are referred to the RO for initial consideration.



FINDINGS OF FACT

1.  In a June 1970 rating decision, the RO denied service 
connection for a low back disability; an appeal was timely 
filed and the Board denied service connection for a low back 
disability in a June 1971 decision.  No request for 
reconsideration was filed.

2.  In June 1983, the RO determined that new and material 
evidence to reopen the claim for service connection for a low 
back disability had not been submitted.

3.  Evidence submitted since the June 1983 decision includes 
medical evidence not previously considered, which bears 
directly and substantially on the specific matter under 
consideration regarding the issue of service connection for a 
low back disability.

4.  A chronic low back disability had its onset in service.  


CONCLUSIONS OF LAW

1.  The June 1983 RO decision denying service connection for 
a low back disability is final. 38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.302 (1999)).

2.  New and material evidence has been received to warrant 
reopening of the claim of service connection for a low back 
disability.  38 U.S.C.A. §§ 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1999).

3.  A chronic low back disability was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records corresponding to the veteran's first 
period of active service show that at his December 1956 
military enlistment medical examination, his spine was normal 
on clinical evaluation.  In-service medical records show that 
in August 1958, the veteran was seen with complaints of back 
difficulty.  The examination was negative but for some muscle 
spasm in the right low back.  A firm bed was prescribed and 
the veteran was given instructions in lifting.  Two weeks 
later, he reported that there had been no improvement in his 
low back symptoms.  In September 1958, the examiner noted 
that the veteran had undergone 12 days of diathermy without 
improvement.  The veteran complained of constant pain in the 
high right lumbar area and pain down the posterior right leg 
brought on by forward bending.  Objective examination showed 
mild point tenderness at the costovertebral angle.  There was 
no straight leg raising limitation, deep tendon reflexes were 
2+ and equal, and the pinprick test was "OK."  The 
impression was continuing muscular strain, with disc problem 
unlikely.  The veteran was offered a period of 
hospitalization with bedrest, but he refused.  

In October 1959, the veteran reported that he was having some 
difficulty with low back pain again.  He indicated that he 
had occasional radiation down the right leg, as well as some 
groin pain.  On examination, the veteran was able to move 
well and there was right consovertebral angle tenderness.  On 
follow-up examination later that month, he was noted to be 
doing well, with minimal pain.  In October 1960, the veteran 
was seen in the emergency room for a mild back strain.  The 
remaining service medical records corresponding to this 
period are negative for pertinent complaints or 
abnormalities.  At his December 1960 military discharge 
medical examination, the veteran denied arthritis and bone or 
joint deformities.  On objective examination, his spine was 
normal and there were no other musculoskeletal abnormalities 
observed. 

Records corresponding to the veteran's second period of 
service are entirely negative for complaints or abnormalities 
pertaining to the low back.  At his May 1962 military 
separation medical examination, the veteran's spine was 
normal on clinical evaluation.  

In March 1970, the veteran submitted a claim of service 
connection for a low back disability.  In support of his 
claim, he submitted April 1970 lay statements from two 
neighbors who indicated that they had known the veteran to 
have a bad back condition for at least 4 years; it was noted 
that in the past two years, the veteran had missed two weeks 
of work at a time because of back pain and had been under a 
physician's care at least twice.

Thereafter, the RO obtained private treatment records 
pertaining to the veteran for the period from January 1964 
and March 1970.  These records show that in January 1964, the 
veteran reported pain in the upper back between the shoulder 
blades, which he indicated had been present since lifting 
boxes at work.  There was no history of a specific injury and 
the examination was negative except for muscle tenderness 
along the medial border of the left scapula.  The impression 
was muscle strain.  In September 1965, the veteran reported 
recurrent episodes of low back pain.  On examination, there 
were no radicular signs and deep tendon reflexes were active.  
The impression was acute low back strain.  In January 1969, 
the veteran reported low back pain occurring once a month.  
On objective examination, there were no abnormalities and X-
rays were normal.  The diagnosis was possible herniated 
lumbar disc, nonsurgical.  By March 1969, the veteran was 
symptomatically better and had returned to work.  However, he 
indicated that he still had recurrent aching pain and low 
back stiffness if he sat for prolonged periods or did any 
strenuous lifting, but he did not have any leg pain or 
paresthesia. 

By June 1970 rating decision, the RO denied service 
connection for a low back disability, finding that the record 
contained no evidence showing that the veteran's current low 
back disability was related to his periods of active service.  
The veteran appealed the RO's determination, arguing that his 
current low back disability stemmed from an in-service 
injury.

Thereafter, in October 1970, the veteran underwent an 
orthopedic examination at which he complained of low lumbar 
pain which he attributed to heavy lifting in service in 1958.  
On objective examination, the veteran's low back exhibited 
normal range of motion and no gross deformities.  Deep tendon 
reflexes, motor strength and sensation were intact.  Straight 
leg raises were tolerated to 90 degrees bilaterally without 
sciatica but with aggravation of the midline lower lumbar 
pain.  The X-rays showed definite narrowing of the L5-S1 
interspace suggesting degenerative disc disease and some 
local instability.  There were no spurs or sclerotic changes.  
During the neurological examination, the veteran reported 
injuring his back in 1958 during service.  He stated that he 
had experienced recurrent back problems since that time.  On 
examination, there was no evidence of neurological damage or 
deficit.  The examiner did not believe that the veteran had 
nerve root pressure or sciatica, but thought it was possible 
that he had a degenerated and bulging disc or a certain 
degree of spondylosis.  It was stated that his back problems 
were mostly musculoskeletal in nature. 

In January 1971, the veteran submitted various lay statements 
in support of his claim.  The veteran's former sergeant 
indicated that he had been the Sergeant in Charge from 1957 
to 1959, "during which time the veteran injured his back and 
was admitted to the hospital on at least three different 
occasions."  He indicted that since service, he had seen the 
veteran frequently and knew that his back condition still 
existed.  In fact, he had been with him when he had had to 
use a brace for his condition. 

In a January 1971 statement, the veteran's spouse indicated 
that the veteran had injured his back in service and that he 
still had low back pain.  

A former serviceman who served with the veteran from December 
1957 to December 1960 indicated that he could verify that the 
veteran had injured his back in service.  He indicated that 
he was good friends with the veteran and noted that he had 
complained on several occasions of back pain in service, had 
been unable to lift heavy objects, and had reported several 
times to sick call. 

Another former serviceman indicated that the veteran had 
injured his back in the latter part of 1957 when he fell 
after picking up a 55 gallon drum of oil.  He subsequently 
reported to sick call several times. 

Two friends of the veteran indicated that they had known him 
for ten to twelve years, during which time he had always had 
a low back problem which caused absences from work and 
necessitated the wearing of a back brace at times.  

In March 1971, the veteran testified at a hearing at the RO.  
He related his history of the claimed in-service back injury. 
He admitted that he had not sought treatment for his back 
condition during his second period of service. 

In June 1971, the Board issued a decision which denied 
entitlement to service connection for a back condition.  The 
veteran did not request reconsideration of that decision.  

In April 1977, the veteran sought to reopen his claim for a 
back disability, noting that his condition had become 
progressively worse, requiring surgery.  In support of his 
claim, he submitted a November 1976 letter from a private 
physician to the effect that the veteran had been admitted to 
the hospital in October 1976 for a complete evaluation of his 
persistent back and leg pain.  At that time, he indicated 
that a myelogram was essentially normal, except for some 
suggestion of a mild bulge of the L4 disc; a diskogram of L4 
was normal; however, there was severe degeneration of the L5 
disc space with complete collapse of that disc space.  The 
private physician stated that the isolated degeneration was 
"within medical probability of being caused by his previous 
injury while in the service although this cannot be proven 
definitely at this time."  He explained that the isolated 
disease of one disc rather than generalized degenerative 
arthritis suggested an injury to the disc.  Because the 
veteran had advised him that his only back injury had been in 
service, the physician opined that "this is most likely 
service connected."  

In an April 1977 letter, the private physician indicated that 
the veteran was under his care for a herniated L5 disc and 
had undergone surgery for a total decompression laminectomy 
of L5, subtotal hemilaminectomy of L4 and excision of the L4 
and L5 disc. 

By May 1977 letter, the RO advised the veteran that his own 
statements and the statements from his physician were not 
considered to be new and material evidence so as to reopen 
the claim for service connection for a low back condition.  
In August 1977, June 1982 and June 1983, the veteran again 
requested reopening of his claim of service connection for a 
low back disability.  He was again advised by the RO, most 
recently in June 1983, that service connection had been 
previously considered, that the denial had been upheld by the 
Board, and that no further action would be taken until he had 
presented new and material evidence. 

In January and October 1994, the veteran again requested 
service connection for his low back disability.  In support 
of his claim, he submitted an October 1994 statement from an 
individual who had served with him in the Air Force.  The 
individual indicated that he remembered the veteran 
complaining of back pain in 1961 and 1962. 

By August 1994 and April 1995 rating decisions, the RO denied 
his claim on the basis that he had submitted no new and 
material evidence.  The veteran appealed the RO's 
determination.  In his September 1995 substantive appeal, he 
reiterated his claim that he had injured his low back during 
service and indicated that he had attempted to obtain 
comments on his discharge papers relating to his back 
condition.  He reported that he had continued to experience 
low back problems since service.  He also admitted that he 
had sustained an on-the-job injury in 1980, and that this 
injury was more severe due to the absence of the two discs.  
He indicated that he had been discharged from the Florida 
National Guard because of his back condition. 

Accompanying the veteran's VA Form 9 was a report of an 
August 1977 Florida Army National Guard enlistment medical 
examination at which he reported a history of recurrent back 
pain.  He explained that he had had a back operation at the 
age of 39 and had had no recurrence of back pain since that 
time.  On objective examination, the veteran's spine and 
musculoskeletal system was normal.  Surgical scars were 
noted.  The veteran was found to be qualified for enlistment. 

The veteran submitted additional National Guard records in 
February 1996.  These records included a report of a March 
1973 enlistment examination report at which the veteran 
reported mild, infrequent back pain, musculoskeletal in 
nature.  On objective examination, the veteran's spine and 
musculoskeletal was normal.   Another examination was 
performed in October 1981 at which time the veteran indicated 
that he was in general good health, but was currently 
recovering from back surgery.  He reported that he had had 
surgery in 1977 and again in 1980 after fracturing a 
vertebrae at work.  The objective examination was within 
normal limits.  

In February 1996, the veteran testified at a personal hearing 
at the RO.  At the hearing, the veteran claimed that on his 
discharge from his second period of active duty in August 
1962, his former employer refused to rehire him, allegedly 
due to his low back disorder.  The veteran claimed that the 
Florida Department of Labor had conducted an investigation of 
this alleged incident.  The veteran asked for additional time 
to obtain records relating to this investigation.  In April 
1996, the veteran submitted a statement in which he said that 
the Florida Department of Labor did not have any information 
relating to the alleged investigation of the veteran's former 
employer.  

In April 1996, the veteran's spouse submitted a statement in 
which she reiterated that the veteran had injured his back in 
1958 while on active duty.  She reported that his back had 
gotten progressively worse since his discharge in 1962, and 
that from 1976 to 1995 the veteran had undergone four major 
back surgeries.  The veteran's stepson also submitted a 
statement, in which he discussed the veteran's back problems 
and how those problems had affected his ability to work and 
to engage in certain leisure activities.  The veteran's 
brother wrote that the veteran had suffered a back injury in 
service.  He also stated that his brother had been 
"classified as 100% disabled due to the limitations of back 
movement."  A former neighbor indicated that she was aware 
of the veteran's constant back problems. 

Also submitted by the veteran were private treatment records 
for the period from August 1976 to January 1995.  In 
pertinent part, these records show that in August 1976, the 
veteran sought treatment for low back pain, stating that it 
had been present since an in-service back injury in 1957.  
The impression was degenerative disc disease of L5 with 
vertebral settling and nerve root encroachment secondary to 
facet pressure.  There was no indication of a herniated disc 
at that time.  In March 1977, the veteran underwent surgery 
for a herniated L5 disc, bulging, degenerative L4 disc.  In 
March 1980, it was noted that the veteran had been blown 
about 40 feet off a 15 foot platform when a fuel truck that 
he was re-fueling exploded.  Subsequent to this injury, he 
complained of pain in the lower aspect of the back radiating 
to the left buttocks down the left leg.  Prior to this 
accident, he been doing extremely well post-operatively.  The 
impression was of contusions and strain secondary to trauma.  
In October 1980, the veteran underwent surgery to excise 
bilateral scar tissue at the L5 level, a foraminotomy at L5-
S1 roots bilaterally, and fusion of the L4 to S1 
posterolateral bilaterally.  In November 1980, he was doing 
extremely well, with very little pain.  Treatment for low 
back complaints continued and in February 1983 he was 
diagnosed with pseudoarthritis, lumbar fusion.  He underwent 
surgery, comprised of bone grafting of the osteostem to 
pseudoarthritis, lumbar fusion with osteostem on the left 
only.  In July 1983, he was doing much better.  In July 1988, 
he was advised that his back appeared to be doing well.  In 
January 1995, he was noted to be scheduled for surgery in 
March 1995.  

Thereafter, the RO obtained private hospital records from the 
veteran's October 1980 back surgery.  These records show that 
the veteran provided a history of a low back injury in 1957 
after injuring his back in service while unloading a 55 
gallon oil drum.  He indicated that he had had problems with 
his back since that time.  The preoperative diagnosis was 
post excision L5 disc with total laminectomy of L5, 
mechanical instability of the lower lumbar spine.  The 
veteran underwent excision of scar tissue, bilateral, at the 
L5 level, a foraminotomy at the L5, S1 nerve roots bilateral, 
and fusion of the L4 to S1 posterolateral bilaterally. 

Also obtained by the RO were copies of treatment records 
pertaining to the veteran's March 1977 low back surgery at 
which time a history of a low back injury in 1957 was noted.  

In May 2000, the veteran testified at a Board hearing at the 
RO.  He again related the incident in which he claimed to 
have injured his low back in service.  He emphasized that he 
had experienced continuous low back symptomatology since that 
time.

In July 2000, the veteran's attorney submitted a medical 
opinion from a registered nurse as to whether the veteran's 
current disc disease of the lumbar spine began while he was 
on active duty.  In her letter, she indicated that she was 
qualified to render such an opinion, in part, because she had 
over 20 years of medical experience, including assisting in 
"hundreds of orthopaedic surgeries, many involving the 
spine."  The nurse noted that she had extensively reviewed 
the veteran's medical records, including his service medical 
records.  Based on that review, she indicated that it was her 
opinion that the "well documented low back condition which 
[the veteran] was treated for in the military, led to the 
degeneration of the disc in the spine and has resulted in a 
permanent impairment."
  

II.  Analysis

As noted above, in a June 1983 decision, the RO held that new 
and material evidence had not been submitted to reopen the 
claim of service connection for a low back disability.  The 
veteran did not file a timely appeal of the June 1983 
decision and it is final.  See 38 U.S.C.A. § 7105.

The veteran now seeks to reopen his claim of service 
connection for a low back disability.  Despite the finality 
of a prior adverse decision, a claim will be reopened and the 
former disposition reviewed if new and material evidence is 
presented or secured with respect to the claim which has been 
disallowed.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156 (1999).

The Court has held that there is a three-step analysis which 
must be performed when a claimant seeks to reopen a 
previously denied claim.  Elkins v. West, 12 Vet. App. 209 
(1999); see also Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000).

First, it must be determined whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a).  
Second, if new and material evidence has been presented, the 
case must be reopened and immediately upon reopening the 
Secretary must determine whether, based upon all the evidence 
and presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C. § 5107(a).  Third, if the 
claim is well grounded, the Secretary may evaluate the merits 
after ensuring that the duty to assist under 38 U.S.C.A. § 
5107(b) has been fulfilled.  Elkins, 12 Vet. App. at 215-18 
(1999).

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially on the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Fossie v. 
West, 12 Vet App 1 (1998).

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  However, this 
presumption of credibility is not unlimited.  The Court has 
subsequently held that the Justus credibility rule is not 
"boundless or blind;" if the newly submitted evidence is 
"inherently false or untrue," the Justus credibility rule 
does not apply.  Duran v. Brown, 7 Vet. App. 216 (1994). New 
and material evidence must be presented or secured since the 
time that the claim was finally disallowed on any basis.  
Evans v. Brown, 9 Vet.App. 273 (1996).  Evidence presented 
since the last final disallowance need not be probative of 
all elements required to award the claim, but need be 
probative only as to each element that was a specified basis 
for the last disallowance.  See Glynn v. Brown, 6 Vet.App. 
523, 528-29 (1994).

With these considerations, the Board must now review the all 
of the evidence which has been submitted by the veteran or 
otherwise associated with the claims folder since the RO 
decision in June 1983.  

In this case, the evidence submitted since that decision 
includes the July 2000 opinion from the private nurse to the 
effect that the veteran's current low back disability is 
causally related to his active service.  Given the nature of 
the veteran's claim, the Board finds that the evidence set 
forth above is new and material evidence sufficient to reopen 
the claim of service connection for low back disability in 
that it contributes to a more complete picture of the 
circumstances surrounding the origin of the veteran's 
disability.  38 C.F.R. § 3.156(a); Hodge, 155 F.3d at 1363.  

As the reopening requirements of 38 U.S.C.A. 5108 have been 
met, the Board must next determine whether the claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).  See Elkins, 
supra.  

The Federal Circuit has set forth the parameters of what 
constitutes a well-grounded claim, i.e., a plausible claim, 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of section 5107(a).  
See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

More specifically, the Federal Circuit has held that in order 
for a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Id. at 1468.

In this case, in light of the medical evidence of a current 
diagnosis of a low back disability and the July 2000 medical 
opinion of a possible link between the veteran's current low 
back disability and his active service, the Board finds that 
the claim of service connection for a low back disability is 
well grounded. Further, after reviewing the record, the Board 
finds that the evidence is in equipoise as to whether the 
veteran's current low back pathology is related to the 
condition treated during his first period of military 
service. Lay statements submitted in support of his claim are 
probative as to the ongoing low back symptoms experienced by 
the veteran subsequent to an inservice injury and medical 
records confirm chronic low back pathology not long after his 
final separation from service. Finally, medical professionals 
have reported a nexus between the present low back disorder 
and that noted in service. Resolving the benefit of the doubt 
in the veteran's favor, service connection for a low back 
disability is in order. 38 U.S.C.A. §§ 1110, 1131, 5107(a); 
38 C.F.R. §§ 3.303, 3.304.


ORDER

Service connection for a low back disability is granted. 


REMAND

With respect to the claim of entitlement to an initial 
compensable rating for bilateral hearing loss, the Board 
notes that effective June 11, 1999, some of the schedular 
rating provisions pertaining to the evaluation of hearing 
loss were amended.  See 64 Fed. Reg. 25,202 (May 11, 1999) 
(codified at 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100).  
Where the law or regulations governing a claim change while 
the claim is pending, the version most favorable to the 
veteran applies, absent congressional intent to the contrary.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991); see also 
VA O.G.C. Prec. Op. No. 3-2000 (Apr. 10, 2000), 65 Fed. Reg. 
33421 (2000).

In this case, the RO has not had an opportunity to review the 
veteran's claim of entitlement to an initial compensable 
rating for bilateral hearing loss under the amended 
regulations, and the veteran has not been advised of these 
new provisions.  It appears that the pertinent regulations 
may contain substantive changes which affect the veteran's 
claim.  Because of the particular circumstances presented in 
this case, the Board believes that a remand to afford the RO 
an opportunity to review the veteran's claim under the 
amended criteria is necessary.  See VA O.G.C. Prec. Op. No. 
11-97, 62 Fed. Reg. 37,953 (1997); Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).  

Moreover, the Board notes that the veteran has not been 
afforded a VA audiometric examination since May 1996, prior 
to the regulatory amendments referenced above.  Thus, the 
veteran has not yet been afforded the hearing tests required 
by the new regulations.  See Massey v. Brown, 7 Vet. App. 204 
(1994) (holding that an examination must provide sufficient 
information to rate the disability in accordance with the 
applicable rating criteria).  Thus, a new VA audiometric 
examination is necessary.

Finally, the Board notes that by August 1996 rating decision, 
the RO denied the veteran's claim of service connection for 
bilateral tinnitus.  In February 1997 written arguments, the 
veteran's former representative argued that service 
connection should have been granted for tinnitus.  The Board 
finds that the February 1997 written arguments constitute a 
timely notice of disagreement with the August 1996 rating 
decision denying service connection for bilateral tinnitus.  
38 C.F.R. §§ 20.201, 20.302 (1999); see also Tomlin v. Brown, 
5 Vet. App. 355 (1993).  However, a statement of the case 
addressing this matter has not yet been issued.  According to 
the Court, a remand for this action is necessary.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

In view of the foregoing, the case is remanded for the 
following:

1.  The RO should issue a statement of 
the case to the veteran and his attorney 
addressing the issue of entitlement to 
service connection for bilateral 
tinnitus.  The statement of the case 
should include all relevant law and 
regulations pertaining to the claim.  The 
veteran must be advised of the time limit 
in which he may file a substantive 
appeal.  38 C.F.R. § 20.302(b).  This 
matter should then be returned to the 
Board for further appellate 
consideration, only if an appeal is 
properly perfected.

2. The RO should schedule the veteran for 
a VA audiology examination to determine 
the current severity of his service-
connected bilateral hearing loss.  The 
claims folder must be provided to the 
examiner in conjunction with the 
examination.  All indicated tests should 
be accomplished and the results reported 
in detail. 

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
to ensure that it is responsive to and in 
complete compliance with the directives 
of this remand.  If not the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, the RO should review the 
record and readjudicate the claim of 
entitlement to an initial compensable 
rating for bilateral hearing loss.  The 
RO should specifically document 
consideration of whether the new 
regulations pertaining to the evaluation 
of hearing loss disabilities are 
applicable to the veteran's claim, and if 
so, they should apply the regulatory 
criteria most favorable to the veteran.  
Karnas, 1 Vet. App. at 313.

If the benefits sought on appeal are not granted, the veteran 
and his attorney should be issued a supplemental statement of 
the case and be given a reasonable period of time to respond.  
The case should be returned to the Board for final appellate 
review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.






		
	WAYNE M. BRAEUER
	Veterans Law Judge
	Board of Veterans' Appeals

 

